Citation Nr: 0639534	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years, 
to include service in the Republic of Vietnam.  He retired in 
September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  


FINDING OF FACT

A left knee disorder, to include degenerative changes, was 
not evident during service or until many years thereafter and 
is not shown to have been caused by an inservice event, 
including injuries sustained in a fall.  


CONCLUSION OF LAW

A disability, including degenerative changes, of the left 
knee was neither incurred in nor aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 20005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In this case, a letter regarding VCAA requirements was sent 
to the claimant in July 2003, prior to the February 2004 
rating decision which denied service connection for a left 
knee disorder.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued another VCAA letter in April 2005.  Specifically, 
these documents notified him that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the claimant.  VA made all 
reasonable efforts to assist him in the development of the 
claim and notified him of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of this information in a March 2006 letter.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the evidence of record is sufficient 
to make a decision without obtaining additional VA 
examinations.  While the veteran claims to have been treated 
in service, he concedes that such consisted of no more than 
an Ace bandage.  No further treatment was received during the 
remaining years of service or indeed until almost 20 years 
after service.  Any medical opinion as to etiology would thus 
be based on the veteran's self-reported history and would be 
no more than speculative in nature.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative changes to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The veteran seeks service connection for a left knee 
disorder.  Specifically, he claims that he twisted his knee 
during service in a fall while exiting an airplane.  He 
recalls being seen at a field hospital in Cam Ranh Bay.  
There, they took off his bandage and examined his knee.  He 
was told that he would be okay, and his knee bandage was 
reapplied.  No X-rays were taken.  Subsequently, he 
experienced intermittent knee problems and was ultimately 
diagnosed with degenerative changes in the left knee.  He 
said that the inservice knee injury was the only time that he 
incurred trauma to the left knee.  

Review of the  extensive service medical records compiled 
during the veteran's 20 year period of service is negative 
for treatment for, or complaints of, a left knee condition.  
Post service, the veteran filed his initial claim for 
compensation benefits in 1985.  He did not file for or report 
a knee problem.  At the time of VA examinations in March 1986 
and June 1999, he made no mention of a left knee problem and 
no such disorder was noted on either report, including by 
history.  

The first mention of a left knee condition is evidenced by a 
private X-ray report dated in December 2002.  At that time, 
the veteran was seen for left knee pain which had been 
present for three months.  He reported no history of trauma.  
X-rays were interpreted as showing mild to moderate 
osteoarthritic change and small joint effusion.  
Additionally, evidence of old trauma (some deformity of the 
proximal shaft of the fibula suggested old fracture) was 
noted.  His left knee complaints continued as evidenced by a 
follow-up visit in April 2003, at which time he again denied 
injury and reported a 6 month history of symptoms.  

He filed a claim for VA benefits for a left knee condition in 
June 2003, reporting that the injury occurred when he was 
stationed in Vietnam from October 1970 to November 1970.  In 
a statement dated in July 2003, he said that the knee injury 
occurred in May 1972 and that an ace bandage was applied.  No 
further action was taken.  

Private and VA records dated in 2005 primarily are concerned 
with other conditions, to include disorders of the feet and 
ankles.  

At a September 2006 personal hearing, the veteran provided 
testimony in support of his claim.  His contentions have been 
summarized above.  He and his representative also argue that 
an additional attempt should be made to obtain records from 
the field hospital in Cam Ranh Bay in Vietnam where he 
alleges inservice treatment.  

Analysis

In this case, the appellant has a left knee disability, 
currently diagnosed as degenerative changes with evidence of 
old trauma.  What is not shown is medical evidence of record 
showing that he had a left knee disability during his period 
of active military service, or that he had left knee 
degenerative changes/arthritis within the one-year 
presumptive period.  While the veteran has asserted that this 
condition resulted from an inservice injury, there is no 
indication, except by way of unsupported allegation, that 
this condition may be related to the appellant's active 
military service, including any in-service event.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As summarized above, the veteran's service medical records do 
not support his contention.  And, even if it is assumed that 
he injured his left knee during service, the mere fact that 
he incurred such an injury is not enough to establish service 
connection; there must be evidence of a chronic left knee 
disability resulting from that injury.  As noted above, a 
chronic left knee disability was not diagnosed during the 
veteran's service or upon his separation from said service.  
Similarly, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

The first complaints with respect to the veteran's knee are 
dated in 2002, many years after service discharge, and 
approximately 30 years after the alleged inservice left knee 
trauma.  Moreover, at the time of initial left knee 
treatment, the veteran gave a history of 3 months of left 
knee problems.  The Board finds the lack of any objective 
evidence of a left knee disability between the alleged injury 
in 1970 or 1972 and diagnosis of degenerative changes in 2002 
is itself evidence which tends to show that a left knee 
disability did not have its onset in service or for many 
years thereafter and is not the result of an injury in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Despite evidence of a current diagnoses of degenerative left 
knee changes and evidence of old trauma, the service medical 
and personnel records do not support a finding of a chronic 
left knee disability during the veteran's active duty.  
Moreover, there was no showing of continuity of knee 
symptomatology after the veteran's discharge from service.  
38 C.F.R. § 3.303(b).  Finally, there are no medical opinions 
of record or other supporting evidence, other than the 
veteran's assertion, that associates current left knee 
disability to the veteran's active duty service.  The 
veteran's contentions as to etiology of this condition have 
been considered.  It is noted that he is competent as a lay 
person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has concluded that an attempt to obtain additional 
inservice medical records is unnecessary.  Even if such 
records were found and they showed inservice treatment for a 
knee injury, i.e. the application of an Ace bandage, the 
evidence of record, in totality, does not suggest any chronic 
left knee disorder was incurred.  There simply is no 
objective evidence of a chronic left knee disorder until 
2002. many years after the alleged inservice injury.  
Moreover, the evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


